Exhibit 10.1 

 



THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

 

This Third Amendment to Purchase and Sale Agreement (this “Third Amendment”)
dated September 21, 2018, is by and between Samson Oil and Gas USA, Inc., a
Colorado corporation (“Samson”), and Eagle Energy Partners I, LLC, a North
Dakota limited liability company (“Eagle”). Samson and Eagle are each a “Party”
and collectively the “Parties.”

 

WHEREAS, the Parties entered into that certain Purchase and Sale Agreement dated
June 14, 2018, (the “PSA”);

 

WHEREAS the Parties previously amended the PSA by that certain Amendment to
Purchase and Sale Agreement dated June 22, 2018 (the “First Amendment”) and by
that Second Amendment to Purchase and Sale Agreement date August 24, 2018 (the
“Second Amendment”);

 

WHEREAS, by letter dated July 9, 2018 (the “Waiver Letter”), Eagle waived the
conditions contained in Section 2.4(a)(i) of the PSA which had conditioned
Eagle’s obligation to purchase upon approval by Eagle’s lender of financing on
terms acceptable to Eagle and Eagle providing Samson with notice of such
approval, in each case within fifteen (15) Business Days of June 14, 2018;

 

WHEREAS, pursuant to the Second Amendment, Samson granted Eagle an extension of
time until September 7, 2018, to obtain the necessary financing to close the
transaction described in the PSA, as amended, in exchange for Eagle reimbursing
Samson for certain additional expenses incurred by Samson as a result of the
delay, namely (a) a $50,000 forbearance fee paid to Mutual of Omaha Bank (the
“Bank”); (b) $72,000 in additional interest expense on Samson’s loan from the
Bank; (c) $29,000 in additional hedging costs required by Samson’s loan
agreement with the Bank, all of which were deemed separate consideration payable
to Samson in addition to the Adjusted Purchase Price to be paid for the Assets
under the PSA, with the $50,000 being removed by Samson and Eagle from the
Escrow Deposit and Eagle being also required to pay $151,000 more at Closing
than would have been payable in the absence of Eagle’s obligation under the
Second Amendment to pay such expenses;

 

WHEREAS, Eagle has again requested additional time to finalize its financing
arrangements and Samson is willing to grant such additional time, subject to
Eagle satisfying the terms and conditions of this Third Amendment;

 

WHEREAS, the Parties now desire to further amend the PSA as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and in the PSA, as amended, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound by the terms hereof, hereby agree as follows:

 

1.            Certain Definitions. Capitalized terms used herein and not
otherwise defined in this Third Amendment shall have the meanings set forth for
such terms in the PSA.

 



 

 

 

2.            Termination. The first sentence of Section 10.1 of the PSA,
entitled Termination, which was previously amended by the First Amendment, and
then deleted in its entirety and replaced with new language by the Second
Amendment, is further amended to change the Termination Date from “September 7,
2018” to “October 15, 2018”.

 

3.            Consideration for Third Amendment. The Parties acknowledge that
Eagle’s failure to close the purchase of the Assets at the time required by the
PSA, as amended by the Second Amendment, has caused and is causing Samson to
incur substantial additional expenses, namely (a) a $60,000 fee payable to the
Bank (the “Third Amendment Forbearance Fee”); (b) approximately $350,000 in
additional interest expense on, and hedging costs required by the terms of,
Samson’s loan from the Bank (the “Further Bank Costs”). As consideration for the
extension of time granted to Eagle by this Third Amendment, Eagle will (i) at or
before execution of this Third Amendment, release from escrow an amount equal to
the Third Amendment Forbearance Fee to Samson for payment to the Bank; and (ii)
at Closing, pay an amount equal to the Further Bank Costs (the payments by Eagle
described in (i) and (ii) are together referred to as the “Third Amendment
Extension Fee”), provided, however, that, at Closing Samson will cause the Bank
to provide to Eagle the actual amount of such additional interest costs incurred
by Samson and will cause BP to provide to Eagle the actual amount of such
additional hedging costs, in each case for the period beginning August 17, 2018
until Closing (the “Delay Period”), and the additional interest and hedging
costs payable by Eagle at Closing pursuant to this Third Amendment and the
Second Amendment shall be adjusted to equal the actual costs incurred by Samson
during the Delay Period, whenever paid or payable, as reported by the Bank and
BP at Closing. The payment of the Third Amendment Extension Fee and the Second
Amendment Extension Fee by Eagle at Closing shall not be applied against or
reduce the Purchase Price or the Adjusted Purchase Price but shall be deemed
separate consideration payable to Samson above and beyond Eagle’s existing
obligations to pay the Adjusted Purchase Price for the Assets under the PSA at
Closing. For the avoidance of doubt, as a result of Eagle’s obligation to pay
the Third Amendment Extension Fee, Eagle will be required to pay approximately
an additional $410,000 at Closing than would have been payable in the absence of
Eagle’s obligation under this Third Amendment to pay the Third Amendment
Extension Fee and will remain obligated to pay another $151,000 at Closing on
account of the Second Amendment, for a total of approximately $561,000 in
payments required at Closing besides the Adjusted Purchase Price (the “Total
Extension Fees”). The exact amount of the Total Extension Fees will be adjusted
at Closing based on the actual interest and hedging costs reported by the Bank
and BP as of that date.

 

4.            Release of Escrow Deposit. As additional consideration for the
extension of time granted to Eagle by this Third Amendment, Eagle will, at or
before execution of this Third Amendment, execute Joint Escrow Instructions to
First Western Bank & Trust (the ”Escrow Agent”) under that certain Escrow
Agreement between Samson, Eagle and the Escrow Agent dated June 20, 2018 (the
“Escrow Agreement”) to release to Samson’s account the entire balance of
$640,000 that will be remaining in the Escrow Deposit after payment of the Third
Amendment Forbearance Fee out of the Escrow Deposit pursuant to this Third
Amendment.

 

5.            References in PSA to Escrow Deposit. Upon the release to Samson of
the $640,000 remaining in the Escrow Deposit pursuant to this Third Amendment,
all references in the PSA to the release of the Escrow Deposit at Closing to
reduce the total amount of the Adjusted Purchase Price payable at Closing shall
be deemed to have been satisfied, with the entire Escrow Deposit of $1,000,000
deemed to have been paid at Closing, less the $110,000 released from the Escrow
Deposit for payment of the Second Amendment Forbearance Fee and the Third
Amendment Forbearance Fee, or $890,000 (the “Net Deposit”) to repay Samson for
the forbearance fees paid to the Bank time, provided, however, that if Eagle
fails to close on or before October 15, 2018, as required by this Third
Amendment, and Samson provides thereafter notice of termination of the PSA
pursuant to Section 10.1 of the PSA, Samson’s right to “retain the Deposit as
liquidated damages” under Section 10.3 of the PSA, entitled Distribution of
Deposit Upon Termination; Specific Performance, shall be triggered, and provided
further that Samson’s right to liquidated damages shall be to receive the entire
Net Deposit, which Samson will have received upon the release of the $640,000
from the Escrow Deposit pursuant to this Agreement, plus (a) the additional
$151,000 that is due and payable at Closing pursuant to the Second Amendment and
(b) the additional amount of approximately $410,000 that is due and payable at
Closing pursuant to the Third Amendment, as adjusted by the actual interest and
hedging costs reported by the Bank and BP, respectively, as of the date of
Samson’s notice of termination to Eagle.

 



 

 

 

6.            Ratification. From and after the date of this Third Amendment, all
references to the PSA set forth therein or in any other agreement or instrument
shall, unless otherwise specifically provided, be references to the PSA as
amended by the First Amendment, the Waiver Letter, the Second Amendment and this
Third Amendment, and as may be further amended, modified, restated or
supplemented from time to time by the Parties. This Third Amendment shall not
constitute or be deemed to constitute an amendment, modification or waiver of
any provision of the PSA other than as expressly set forth herein. As amended
hereby, the PSA shall continue in full force and effect according to its terms.

 

7.            Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
or other electronic transmission shall be deemed an original signature hereto.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, Samson and Eagle have executed this Third Amendment on the
date first above written.

 



  SAMSON OIL AND GAS USA, INC.         By: /s/ Terence M. Barr   Terence M.
Barr, Chief Executive Officer               EAGLE ENERGY PARTNERS I, LLC        
By: /s/ Adrian Zajac   Name: Adrian Zajac   Title: Partner

 



 

 